UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DANIEL YANNES, Individually and On
Behalf of Ali Others Similarly
Situated, 20~-av-03349 (JGK)
Plaintiff, ORDER
- against —

SCWORK CORP., and MARC S. SCHESSEL,

Defendants.

 

JOHN G. KOELTL, District Judge:

The parties are directed to appear for a teleconference on
Thursday, June 24, 2021 at 2:30 p.m. Dial-in number: 888-363-
4749, access code 8140049,

SO ORDERED.

Dated: New York, New York — AL
June 21, 2021 \ ted ij
NY a 5 ss im fe
<I Coe f eel ge

 

John G. Koeltl
United States District Judge

 
